Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 1 of 8 PageID 399



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

S. Y.,

           Plaintiff,

v.                                 Case No:   2:20-cv-611-JES-MRM

SUNSTREAM HOTELS & RESORTS,
LLC and PARK SHORE RESORT
CONDOMINIUM ASSOCATION,
INC.,

           Defendants.


                            OPINION AND ORDER

       This matter comes before the Court on defendant, Sunstream

Hotels & Resorts, LLC's Motion to Dismiss, to Strike, or for a

More Definite Statement (Doc. #13) filed on September 23, 2020,

and defendant, Park Shore Resort Condominium Association, Inc.’s

Motion to Dismiss, Motion to Strike, or for a More Definite

Statement (Doc. #14) filed on September 28, 2020.         Plaintiff filed

untitled responses in opposition to both motions.           (Docs. ## 27,

35.)

                                    I.

       The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.       See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).             On December 31,
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 2 of 8 PageID 400



2019, the plaintiffs filed a First Amended Complaint which asserted

ten claims against over forty defendants.              Id. at (Doc. #1, pp.

2-4).    The case was removed to federal court in February 2020.

Id. at (Doc. #1).      On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.        Id. at (Doc. #85).      On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.              S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                 Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly   thirty    new    actions    against   various     defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at

Park Shore Resorts, owned, operated, supervised, and controlled by

the Park Shore Resorts Defendants, consisting of Sunstream Hotels

& Resorts, LLC and Park Shore Resort Condominium Association, in

Naples, Florida in 2014.         (Id. ¶¶ 2, 22-24.)

      The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent    hiring,    supervision,     and   retention;    (5)    negligent




                                     - 2 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 3 of 8 PageID 401



rescue;   and   (6)   aiding    and    abetting,     harboring,      confining,

coercion, and criminal enterprise.            (Id. pp. 30-46.)

                                       II.

      Defendants filed separate motions raising numerous arguments

as to why the Complaint as a whole, and each individual claim,

should be dismissed.        The Court will address each of the motions

and these arguments in turn.          As a preliminary matter, plaintiff

agrees to withdraw her Florida state causes of action, leaving

only Count I, the federal trafficking count under the Trafficking

Victims Protection Reauthorization Act of 2008.                  (Docs. #27, p.

1.)

      Sunstream Hotels & Resorts Motion

      A. Motion to Dismiss State Law Claims & Motion to Strike

      This portion of the motion will be denied as moot in light of

plaintiff’s     voluntary     dismissal       of   the   state     law   claims.

Defendant Sunstream also seeks to strike the Complaint (Doc. #1-

3) as a shotgun pleading.          As Counts II through VI have been

dismissed, this portion of the motion will also be denied as moot.

      B. Motion for More Definite Statement

      Lastly, defendant seeks a more definite statement as to the

specific dates of injury, and when plaintiff specifically visited

the vacation rentals.        (Doc. #13, p. 20.)          Rule 12(e) provides

that “[a] party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is so



                                      - 3 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 4 of 8 PageID 402



vague or ambiguous that the party cannot reasonably prepare a

response.”    Fed. R. Civ. P. 12(e); see also Ramirez v. F.B.I.,

8:10-cv-1819-T-23TBM, 2010 WL 5162024, *2 (M.D. Fla. Dec. 14, 2010)

(“A Rule 12(e) motion is appropriate if the pleading is so vague

or ambiguous that the opposing party cannot respond, even with a

simple denial, in good faith, without prejudice to [itself].”

(marks and citation omitted)).

      The Court finds the Complaint is not “so vague or ambiguous”

that defendant cannot reasonably prepare a response, and therefore

denies the request for a more definite statement under Rule 12(e).

See Ramirez, 2010 WL 5162024, *2 (“The [Rule 12(e)] motion is

intended to provide a remedy for an unintelligible pleading, rather

than a vehicle for obtaining greater detail.” (citation omitted));

Eye Care Int’l, Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D.

Fla. 2000) (noting that “motions for a more definite statement are

not favored in light of the liberal discovery practice,” and that

“a motion for more definite statement is not to be used as a

substitute for discovery”); cf. LeBlanc v. LVNV Funding, LLC, 2019

WL 2492124, *1 (M.D. Fla. June 14, 2019) (granting motion for more

definite statement, finding “the Complaint contains no facts” and

was “not sufficiently specific to place defendant on notice of the

claims against it”).      This motion for a more definite statement

will be denied.




                                   - 4 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 5 of 8 PageID 403



      Park Shore Resort Condominium Association Motion

      C. Redundant, Irrelevant and Scandalous Allegations

      Defendant     Park   Shore   Resort     Condominium    argues    that   the

Complaint    contains      numerous   allegations     that    are     redundant,

irrelevant, and scandalous, and therefore should be stricken.

(Doc. #14, pp. 4-7.)        Pursuant to Rule 12(f), a party may move to

strike    “any    redundant,   immaterial,     impertinent,    or     scandalous

matter” within the pleadings.          The Court enjoys broad discretion

in determining whether to grant or deny a motion to strike.               Anchor

Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp. 992, 1000

(M.D. Fla. 1976).       “The purpose of a motion to strike is to clean

up the pleadings, streamline litigation, and avoid unnecessary

forays into immaterial matters.”              Hutchings v. Fed. Ins. Co.,

6:08-cv-305-ORL-19KRS, 2008 WL 4186994, *2 (M.D. Fla. Sept. 8,

2008) (marks and citation omitted).           It is not intended to “procure

the dismissal of all or part of a complaint.”                Id.    A motion to

strike is a drastic remedy and is disfavored by the courts.

Schmidt v. Life Ins. Co. of N. Am., 289 F.R.D. 357, 358 (M.D. Fla.

2012).    Therefore, a motion to strike should be granted only if

“the matter sought to be omitted has no possible relationship to

the controversy, may confuse the issues, or otherwise prejudice a

party.”     Id.

      Defendant moves to strike ten paragraphs in the Complaint,

arguing the allegations therein contain (1) irrelevant “puffing”



                                      - 5 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 6 of 8 PageID 404



about sex trafficking and its alleged relationship with the hotel

industry, and (2) immaterial and scandalous matters regarding

defendant’s knowledge of the tactics of sex traffickers.             (Doc.

#14, pp. 6-7.)    Having reviewed the allegations at issue (Doc. #1,

¶¶ 3-5, 40-42, 63-65, 131), the Court declines to strike them.

The majority 1 of the allegations relate to defendant’s knowledge

of sex trafficking, the failure to prevent it, and the motivation

for doing so.    Such allegations are relevant to the type of claims

plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259 n.5, and the Court

does not find any to be overly redundant or unduly prejudicial.

Accordingly, the request to strike the allegations is denied.

      D. Impermissible Group Pleadings

      Defendant further argues that the claims are impermissibly

lumped together with defendants being collectively referred to as

Park Shore Resorts Defendant. (Doc. #14, p. 7.)              In response,

plaintiff argues that “Defendant Park Shore, along with its co-

Defendant Sunstream, are alleged to have been responsible for one

particular hotel – the Park Shore Resorts – in 2014.”           (Doc. #35,

p. 6.)    The Complaint alleges as follows:


      1In the third paragraph, the Complaint explains why human
sex trafficking is prevalent at hotels throughout the United States
and globally. (Doc. #1, ¶ 3.) While such an allegation may be
irrelevant, see S.Y., 476 F. Supp. 3d at 1259 (“[T]he Court agrees
that those [allegations] regarding sex trafficking in general and
its relationship with the hospitality industry should be stricken
as irrelevant.”), the Court cannot say that this single allegation
causes sufficient prejudice to justify the “drastic” and
“disfavored” remedy being sought. Schmidt, 289 F.R.D. at 358.


                                   - 6 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 7 of 8 PageID 405



            27. At all times material to this complaint,
            Defendant Sunstream Hotels & Resorts, LLC and
            Defendant   Park  Shore   Resort   Condominium
            Association, Inc were doing business as
            Parkshore Resort and, upon information and
            belief, were authorized to do, licensed to do,
            and doing business in the State of Florida
            offering Parkshore Resort as a place of public
            lodging.

            28. At all times material to this complaint,
            Defendant Sunstream Hotels & Resorts, LLC and
            Defendant   Park   Shore  Resort   Condominium
            Association, Inc were, by and through their
            agents,    servants,     franchisees     and/or
            employees,   were    the  owners,    operators,
            managers,    supervisors,    controllers    and
            innkeepers of a hotel, namely Parkshore Resort
            located at 600 Neapolitan Way in Naples,
            Florida 34103.

(Doc. #1-3.)    As noted by plaintiff, “[t]he complaint can be fairly

read to aver that all defendants are responsible for the alleged

conduct.”    Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000).

The allegations pertain to one resort, in one location, which

provides ample notice to defendants of the allegations against

them. The motion will be denied.

      E. Motion to Dismiss State Claims

      As is the case for Sunstream Hotels, plaintiff agrees to

withdraw her Florida state causes of action, leaving only Count I,

the   federal   trafficking    count   under   the   Trafficking     Victims

Protection   Reauthorization     Act   of   2008.    (Docs.   #35,   p.   1.)

Therefore, this portion of the motion will be denied as moot.

      F. Motion for a More Definite Statement




                                   - 7 -
Case 2:20-cv-00611-JES-MRM Document 55 Filed 03/08/21 Page 8 of 8 PageID 406



      Lastly, defendant seeks a more definite statement for the

reasons articulated by Sunstream Hotels & Resorts above, i.e.,

that the dates of injury and when the premises was visited should

be specifically pled.        The motion will be denied for the same

reasons.   Supra, pp. 4-5.

      Accordingly, it is hereby

      ORDERED:

      1. Defendant, Sunstream Hotels & Resorts, LLC's Motion to

         Dismiss, to Strike, or for a More Definite Statement (Doc.

         #13) is DENIED as moot as to the motion to dismiss state

         law claims and motion to strike, and otherwise DENIED.

      2. Defendant,   Park   Shore   Resort   Condominium    Association,

         Inc.’s Motion to Dismiss, Motion to Strike, or for a More

         Definite Statement (Doc. #14) is DENIED as moot as to the

         motion to dismiss state law claims, and otherwise DENIED.

      3. Plaintiff shall file an Amended Complaint within SEVEN (7)

         DAYS of this Opinion and Order to reflect the voluntary

         dismissal of all state claims.

      DONE and ORDERED at Fort Myers, Florida, this          8th    day of

March, 2021.




Copies: Counsel of Record




                                   - 8 -
